FILED
                           NOT FOR PUBLICATION                                MAY 14 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROCKY BIXBY; LAWRENCE                            No. 13-35513
ROBERTA; RONALD BJERKLUND;
CHARLES ELLIS; MATTHEW                           D.C. No. 3:09-cv-00632-PK
HADLEY; COLT CAMPREDON; VITO
PACHECO; BRIAN HEDIN; CHARLES
SEAMON; AARON ST. CLAIR; BYRON                   MEMORANDUM*
GREER; JASON ARNOLD,

              Plaintiffs - Appellees,

  v.

KBR, INC.; KELLOGG, BROWN &
ROOT SERVICE, INC.,

              Defendants - Appellants.



ROCKY BIXBY; LAWRENCE                            No. 13-35518
ROBERTA; RONALD BJERKLUND;
CHARLES ELLIS; MATTHEW                           D.C. No. 3:09-cv-00632-PK
HADLEY; COLT CAMPREDON; VITO
PACHECO; BRIAN HEDIN; CHARLES
SEAMON; AARON ST. CLAIR; BYRON
GREER; JASON ARNOLD,

              Plaintiffs - Appellants,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  v.

KBR, INC.; KELLOGG, BROWN &
ROOT SERVICE, INC.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Oregon
                    Paul J. Papak II, Magistrate Judge, Presiding

                        Argued and Submitted May 4, 2015
                                Portland, Oregon

Before: W. FLETCHER and HURWITZ, Circuit Judges, and WALTER,** Senior
District Judge.

       Several dozen members of the Oregon National Guard brought suit against

military contractor KBR, Inc., and its subsidiaries, alleging fraud and negligence

arising out of the operation of a water treatment plant at Qarmat Ali, in Iraq.

Because the parties are familiar with the facts, we set them out only briefly in this

disposition. After a bellwether trial, a jury unanimously found that the defendants

had not committed fraud, but had been negligent, and awarded over $80 million in

damages. The defendants appeal the verdict and the damages award, and the




        **
             The Honorable Donald E. Walter, Senior District Judge for the U.S.
District Court for the Western District of Louisiana, sitting by designation.

                                         -2-
plaintiffs cross-appeal. We have jurisdiction under 28 U.S.C. § 1291. We reverse

and remand for further proceedings.

      We address only one issue on appeal: whether the defendants are subject to

personal jurisdiction in Oregon in light of Walden v. Fiore, 134 S. Ct. 1115 (2014).

We conclude that they are not. The district court found the exercise of specific

jurisdiction over defendants appropriate under Calder v. Jones, 465 U.S. 783

(1984). Under Calder, we have held, “the defendant allegedly must have (1)

committed an intentional act, (2) expressly aimed at the forum state, (3) causing

harm that the defendant knows is likely to be suffered in the forum state.” Yahoo!

Inc. v. La Ligue Contre Le Racisme Et L’Antisemitisme, 433 F.3d 1199, 1206 (9th

Cir. 2006) (en banc) (internal quotation marks omitted). The district court

reasoned that the defendants had “expressly aimed” their conduct at Oregon

because they “knew the persons to whom they intentionally directed their

misrepresentations and failures to disclose were soldiers of the Oregon National

Guard.” Walden, which was decided while this case was pending on appeal, makes

clear that the personal jurisdiction analysis “looks to the defendant’s contacts with

the forum State itself, not the defendant’s contacts with persons who reside there.”

134 S. Ct. at 1122 (emphasis added). After Walden, it is clear that “the plaintiff

cannot be the only link between the defendant and the forum.” Id. Because the


                                         -3-
district court expressly found that the plaintiffs are the only link between KBR and

Oregon, we hold that the defendants are not subject to personal jurisdiction in

Oregon for their actions in Iraq.

      We vacate the judgment and remand for proceedings consistent with this

disposition. We note that defendants’ counsel stated at oral argument that the

statute of limitations would continue to run only up to the date of filing the action

now before us, whether the case is dismissed and then re-filed in an appropriate

forum, or is transferred to an appropriate forum under 28 U.S.C. § 1406. Under

that assumption, we take no position on the appropriate remedy on remand.

      REVERSED and REMANDED. The defendants’ motion for summary

reversal is DENIED as moot.




                                          -4-